Citation Nr: 9907814	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-15 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis of the spine.  

2.  Entitlement to an earlier effective date, prior to August 
12, 1992, for a grant of service connection for residuals of 
an injury of the ribs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Donald Hayden, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to June 
1945.  The report of separation shows that he participated in 
the Ardennes and Rhineland campaigns and was awarded the 
Purple Heart Medal.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis and lumbar 
sprain/residuals of rib injuries claimed as woundings, and 
continued a previously assigned zero percent rating for 
malaria.  The veteran appealed.  

When the case was before the Board in May 1994, it was 
remanded for further development.  In an August 1995 rating 
decision, the RO granted service connection for residuals of 
rib injuries and assigned a zero percent rating effective 
August 12, 1992.  In September 1995, the veteran withdrew his 
appeal for a compensable rating for malaria and appealed the 
zero percent rating for residuals of rib injuries.  

In an April 1997 decision, the Board denied a compensable 
rating for residuals of rib injuries and remanded the issue 
of new and material evidence to reopen the claim of service 
connection for arthritis of the lumbar spine.  The Board 
referred issues of entitlement to a compensable rating for 
malaria and entitlement to service connection for respiratory 
disorder to the RO for consideration.  

In an April 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for rheumatoid arthritis of the 
lumbar spine.  In an October 1998 rating decision, the RO 
continued the previously assigned August 12, 1992, effective 
date for service connection for residuals of rib injuries.  

It does not appear that the RO has taken any action with 
regard to the issues of entitlement to service connection for 
a respiratory disorder or to a compensable rating for 
malaria.  Additionally, the issue of an increased rating for 
the veteran's shoulder disability appears to have been raised 
at the September 1996.  These issues are referred to the RO 
for appropriate action.  

Issues of whether there is new and material evidence to 
reopen a claim of service connection for lumbar sprain 
(claimed as wounding) and service connection for degenerative 
arthritis of the spine will be addressed in the remand below.  


FINDINGS OF FACT

1.  Service connection for Marie-Strumpell arthritis of the 
spine and residuals of rib injuries was denied by a July 1988 
rating decision.  

2.  The veteran did not submit a notice of disagreement 
within one year from the date of notification of that 
decision.  

3.  The additional evidence added to the record since the 
July 1988 rating decision with regard to arthritis of the 
spine does not relate any rheumatoid arthritis of the spine 
to the veteran's service.  

4.  The first communication received from the veteran 
subsequent to the July 1988 rating decision was an 
application to reopen his claim for service connection for 
residuals of a rib injury, received on August 12, 1992.  





CONCLUSIONS OF LAW

1.  The July 1988 rating decision denying service connection 
for Marie-Strumpell arthritis and rib injuries is final.  
38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C. § 4005 
(1984)); 38 C.F.R. § 20.302 (1998).  

2.  Evidence received since that rating decision with regard 
to rheumatoid arthritis of the spine is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

3.  An effective date prior to August 12, 1992 for a grant of 
service connection for residuals of a rib injury is not 
warranted.  38 C.F.R. § 3.400(q)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran injured his 
last three ribs on the left side in June 1941 when he fell 
against a stair railing.  In February 1945 he received a 
sprain of the lumbar spine and injury to the left 9th, 10th, 
11th ribs, when the building in which he was located was 
struck by an enemy aerial bomb and collapsed, partially 
burying him.  A June 1945 separation examination revealed a 
lower right quadrant abdominal scar and found that there were 
no musculoskeletal defects.  

During a September 1945 VA examination, the veteran reported 
that he had been injured by shrapnel in Germany in 1945.  He 
complained that his back ached and hurt in the morning when 
he did any work, and reported that his back had been injured 
in service.  His gait and carriage were good. His spine had 
no abnormal curvatures, and there was no limitation of 
motion, tender points or muscle spasm of the back.  The 
examiner reported that the veteran's spine performed 
perfectly to all normal limits without complaint or apparent 
effort.  There was a surgical scar in the right lower 
quadrant which was described as well healed, not tender or 
depressed, and with no tendency to hernia.  The examiner said 
that arthritis of the spine was not found.  A chest X-ray 
made in connection with that examination was not reported to 
show a rib fracture.  

In July 1948, I. H. Rapp, M.D., reported that he had seen the 
veteran in January 1948 for complaints of intermittent back 
pain.  The veteran had reported that, since being involved in 
a bombing accident in February 1945, he had been suffering 
with back discomfort, primarily in the mid dorsal area, which 
was aggravated by damp weather.  He complained of maximum 
discomfort in the morning when arising.  On examination the 
veteran had a moderate amount of limitation of back mobility 
with some paravertebral muscle spasm.  X-rays of the back 
revealed haziness at both sacroiliac areas, areas of 
subchondral bone condensation; no fracture of the ribs was 
reported.  A diagnosis of Marie-Strumpell arthritis was made 
at that time.  The veteran was subsequently hospitalized in 
February 1948 and received a course of deep X-ray therapy and 
other treatment.  Dr. Rapp referred to a May 1, 1948 note on 
the veteran, stating that the note revealed the veteran was 
still having residual back discomfort although he had 
improved.  

Service-connection for Marie-Strumpell arthritis was denied 
by an August 1948 rating decision.  The veteran was advised 
of the decision and of his right to appeal.

In January 1979, the veteran submitted a copy of Dr. Rapp's 
January 1948 examination report, indicating that the veteran 
had injured his back in February 1945, when he had been 
involved in a bombing incident.  It was noted that he had 
been hospitalized for 30 days and that in September 1945, he 
reported increasing back disability.  He currently complained 
of back discomfort in the mid-dorsal region.  The impression 
was that he had Marie-Strumpell arthritis.  There was diffuse 
tenderness along the muscle masses, lateral to the vertebral 
column.  X-rays revealed considerable congenital anomalies at 
the lumbosacral articulation consisting of asymmetrical 
facets and transitional vertebrae; no fracture of the ribs 
was reported.  The sacro-iliac joints were not well defined.  
There was not a considerable amount of sub-chondral bone 
condensation, but there was reaction about the joints between 
the 1st and 2nd segments.  In February 1948 Dr. Rapp noted 
that the veteran had been admitted to a private hospital for 
deep X-ray therapy, which was completed by early March 1948.  
On May 1, 1948 it was noted that the veteran had diffuse low 
back complaints.  

A January 1979 rating decision confirmed the denial of 
service-connection for Marie-Strumpell arthritis.  The 
veteran was notified of the decision and of his appellate 
rights but did not appeal.  

In June 1988, the veteran sought to reopen his claim by 
submitting a duplicate of Dr. Rapp's initial report 
(previously of record) and a June 1988 statement by P. Box, 
M.D., showing diagnoses of rheumatoid arthritis and 
osteoarthritis of the cervical spine.  Dr. Box noted that 
there was a history of rheumatoid arthritis dating back to 
1978 and osteoarthritis of the cervical spine.  He said that 
a 1986 cervical spine film had shown probable disc disease 
and osteoarthritis and a 1978 lumbosacral spine film had 
shown moderate degenerative spondylosis; no fracture of the 
ribs was reported.  

A July 1988 rating decision confirmed the denial of service-
connection for Marie-Strumpell arthritis.  The veteran was 
notified of that decision in a letter of July 1988 and was 
provided with a statement if his procedural and appellate 
rights.  

In a communication received on August 12, 1992, the veteran 
stated that he wished to reopen his claim for combat wound 
residuals, malaria and rheumatoid arthritis.  

In August 1992, records from the Mecklenburg Orthopedic 
Associates, covering the period from April 1989 to January 
1992, were received.  The veteran had initially been seen by 
W. R. Griffin, M.D., associated with the Mecklenburg Clinic, 
in April 1989.  At that time, the veteran gave a history of 
having had rheumatoid arthritis for approximately 30 years.  
Examination was described as revealing typical changes of 
rheumatoid arthritis in the hands and fingers; the back was 
not mentioned.  Subsequent records also did not mention the 
veteran's back.  He was seen on multiple subsequent occasions 
with no reference to back problems until February 1991 when 
it was noted that his back had been bothering him for a few 
weeks.  X-rays of the lumbar spine were noted to show changes 
consistent with rheumatoid arthritis.  

Also received in August 1992 were copies of medical records 
and correspondence from Patrick Box, M.D., dated from 1978 to 
1992.  Several letters to other physicians, dated from 1978 
to 1991, refer to osteoarthritis and rheumatoid arthritis 
including of the cervical spine, with no mention of the 
lumbosacral spine.  Treatment records dated in the 1990s show 
multiple joint complaints, with diagnoses of rheumatoid 
arthritis.  The lumbosacral spine was not mentioned.  

At a July 1993 hearing before a member of the Board, the 
veteran testified regarding the circumstances of his injuries 
when the building was hit by a bomb.  July 1993 transcript at 
6.  He reported that he first experienced rib problems 
approximately one year after service, that he had developed 
arthritis all over his body, and that he had been told it was 
rheumatoid arthritis.  Id. 13.  He stated that both Dr. Rapp 
and Dr. Box had told him that the arthritis in his back was 
due to the injury in service.  Id. at 14.  He said that Dr. 
Rapp had told him in approximately 1945, and Dr. Box told him 
approximately 25 years ago.  Id. at 14.  

In May 1994 the veteran submitted copies of various 
documents, including a rating decision, service medical 
records and medical documents from Dr. Box that were 
previously of record.  Medical evidence not already of record 
shows treatment in the early 1990s for rheumatoid arthritis, 
without reference to the lumbosacral spine; it does not 
address the date of onset or etiology of the disease.  Also 
submitted was a report from the Office of the Surgeon 
General, Department of the Army, indicating that the veteran 
had been treated in February 1945, that he was a battle 
casualty, and that the diagnosis was sprain, lumbar 
vertebrae.  

In June 1995, the veteran was advised that a request for 
additional records from Dr. Rapp had been returned by the 
Post Office and he was requested to furnish any additional 
records from Dr. Rapp.  In response, the veteran reported in 
July 1995 that Dr. Rapp had retired from practice and died.  

In May 1995 copies of medical records and correspondence were 
received, some of which are duplicates of evidence previously 
of record.  The additional evidence includes the report of an 
October 1978 X-ray study of the lumbosacral spine which 
showed moderate degenerative spondylosis and lumbarization of 
S1.  Copies of office records date from the late 1970s until 
the mid 1990s and show rheumatoid arthritis, without notion 
of low back complaints or lumbosacral spine involvement.   

During a July 1995 VA orthopedic examination, it was recorded 
that the veteran had "a long-standing history" of progressive 
low back and cervical neck pain and a history of rheumatoid 
arthritis for the prior 20 years.  The veteran reported the 
injury in 1945 and said that since that time he had had 
progressive, low back pain.  On examination the veteran was 
noted to have straightening of the lumbar spine and slight 
dextroscoliosis.  X-rays of the cervical and lumbar spine 
showed evidence of degenerative changes.  The pertinent 
diagnosis was degenerative joint disease and rheumatoid 
changes in the cervical and lumbar spine.  The examiner said 
that, with the history of rheumatoid arthritis and the 
veteran's current age, he could not causally relate the 
service-connected injury and spine pathology.  X-rays of the 
cervical and lumbar spine were interpreted by the radiologist 
to show hypertrophic arthritic spur formation with attempts 
at bony bridging involving the bodies of the mid and lower 
cervical vertebrae and slight narrowing of C6-7 
intervertebral disc space.  There was also slight 
straightening of the normal lordotic curve.  In the lumbar 
spine there was also evidence of hypertrophic arthritic spur 
formation with bony bridging involving the bodies of the 
lumbar vertebrae, with narrowing of the L3-4, L5 - S1, 
intervertebral disc spaces.  

In October 1995, Dr. Box reported that the veteran had been a 
patient of his for a number of years and had been treated for 
rheumatoid arthritis among other medical problems.  Dr. Box 
wrote that the veteran had back pain from the time he was 
injured in 1945 and had had recurrent back pain since the 
injury.  Dr. Box said that, in his opinion, with the 
veteran's history, the back pain had been a recurrent problem 
since the injury in service.  Dr. Box said that current 
X-rays showed degenerative changes of the type that would be 
compatible with an old injury and that, given the veteran's 
history, the changes were most compatible with the injury 
when he was in service.  

At a hearing before a Board Member in September 1996, the 
veteran testified that Dr. Box had told him that he had 
rheumatoid arthritis that came from an old injury, and he 
reported the circumstances of his injury in service.  
September 1996 Transcript at 6.  He said that after service 
he started working for Railway Express and that when he 
started lifting his back started hurting.  Id. at 9.  

In a May 1997 letter, Dr. Box said that the basis for his 
reference to the veteran's current back pain was the history 
obtained from him in 1978 when he was initially seen and over 
the years.  Dr. Box noted that X-rays of the lumbar spine 
showed degenerative changes.  Dr. Box said that at the time 
of his initial visit in 1978 the veteran stated that he had 
had a back injury in combat and had had persistent 
intercurrent pain related to that.  Dr. Box also said that it 
was not uncommon for injuries of a remote nature to result in 
development of degenerative arthritis in a given joint and 
that the X-rays performed in 1995 and in 1978 were both 
compatible with prior injury.  He said that, in the absence 
of fracture, there were no changes or absolutely diagnostic 
or post-traumatic changes in most cases for osteoarthritis 
and that that was the case here.  He said that he could not 
really comment on whether the changes seen in 1995 and the 
changes seen in 1978 were the same because the 1978 notes 
were no longer available.  Dr. Box said the radiographic 
abnormalities Medical records pertaining to the veteran were received from 
the Carolina Family Physicians in June 1997, some of which 
were already on file.  The records contain a notation of a 
June 1975 office visit where he was seen by "Dr. S." and 
was noted to have a diagnosis of Marie-Strumpell's disease of 
some years' duration, which Dr. S. said was not obvious to 
him clinically.  In a September 1986 letter to Dr. LeBlang, 
Dr. Box reported that the veteran radiographically had 
osteoarthritis although he also had rheumatoid arthritis.  
During a November 1986 examination by Dr. LeBlang, it was 
recorded that the veteran had arthritis since he was a 
"youth" and had been treated for arthritis by Dr. Box since 
about 1978.  The assessments did not include arthritis.  

As part of a January 1998 VA joints examination, the examiner 
reviewed the veteran's entire C-file.  The veteran reported 
the injury in 1945 and the examiner said that he had 
apparently recovered from that.  The veteran reported that, 
in 1948, he began to have trouble with his shoulders, hands 
and knees and, at that time, was diagnosed as having 
rheumatoid arthritis.  He then started having low back pain 
and was told he had degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.  On 
examination, there was some kyphosis and right scoliosis of 
the thoracic spine.  There were no postural abnormalities or 
fixed deformities of the lumbosacral spine and no atrophy or 
spasm of the back muscles.  Range of motion of the lumbar 
spine was forward flexion of 75 degrees, extension of 25 
degrees and right lateral and left lateroflexion of 20 
degrees and bilateral rotation of 25 degrees.  

X-rays were interpreted as showing severe lumbar spondylosis 
with end plate sclerosis and prominent anterior and lateral 
osteophyte formation at multiple levels.  Some of the 
osteophytes had progressed in size.  There was loss of joint 
space at several levels which was similar to the last 
examination.  The radiologist's impression was severe lumbar 
spondylosis with mild progression since 1995.  The examiner 
said that X-rays showed degenerative joint 
disease/degenerative disc disease.  The diagnosis was 
degenerative joint disease/degenerative disc disease of the 
lumbosacral spine with limited motion.  

The joints examiner noted that the veteran had been diagnosed 
as having rheumatoid arthritis, mainly involving the hands, 
shoulders and knees, and now had degenerative joint disease 
and degenerative disc disease of the lumbosacral spine.  The 
examiner said that, after careful review of the service 
record, it appeared that the veteran only had a lumbosacral 
strain in 1945 and apparently did well until the rheumatoid 
arthritis developed in 1948.  The examiner said that the 
veteran's present problem with his lumbosacral spine was of 
the degenerative nature and that from a review of the records 
he could not connect the injury in 1945 to the present 
degenerative back condition.  The chief medical officer 
concurred in that opinion.  

Criteria and Analysis
New and Material Evidence

An August 1948 rating decision denied service-connection for 
Marie-Strumpell arthritis.  The veteran did not appeal.  That 
decision was confirmed by unappealed rating decisions in 
January 1979 and, most recently, in July 1988.  The veteran 
was notified of the July 1988 rating decision later that 
month.  A notice of disagreement was not submitted within one 
year from the date of notification.  Therefore, that decision 
is final.  38 U.S.C.A. § 7105.  

Once there is a final rating decision, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§ 5108.  The Board must perform a two-step analysis when an 
appellant seeks to reopen a claim based on additional 
evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all of the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim, which was in July 1988.  
Evans, 9 Vet. App. at 284.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946 and arthritis is manifest to a compensably 
disabling degree within one year of separation from such 
service, it shall be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).

The evidence of record at the time of the July 1988 rating 
decision consisted of the service medical records, the report 
of the September 1945 VA examination, Dr. Rapp's January 1948 
examination report and his July 1948 letter, and Dr. Box's 
June 1988 statement.  

The competent evidence submitted since that decision includes 
extensive private medical records, the veteran's hearing 
testimony, statements from Dr. Box, and the reports of VA 
examinations in July 1995 and January 1998.  

The copy of Dr. Box's August 1978 letter to Dr. LeBlang is 
not new evidence, and the medical records from the 
Mecklenburg Orthopedic Associates do not even show that the 
veteran has rheumatoid arthritis of the spine.  The 
additional medical records from Dr. Box covering the period 
from August 1978 to March 1995 show that the veteran has 
rheumatoid arthritis but does not show that it had its onset 
in service, was compensably manifested within one year 
thereafter, or is otherwise related to service.  In his May 
1997 letter, Dr. Box discussed the relationship between the 
injuries received in service and degenerative arthritis of 
the spine; he did not discuss any relationship between the 
injuries received in service and rheumatoid (or Marie-
Strumpell) arthritis of the spine.  

Following the January 1998 VA examination, the examiner noted 
that rheumatoid arthritis had mainly affected the veteran's 
hands, shoulders and knees and that there was degenerative 
joint and disc disease of the lumbosacral spine.  The 
examiner said that he could not relate the current back 
disorder to the injury in service.  

The only relevant "new" evidence with regard to rheumatoid 
arthritis in the lumbar spine is the medical opinion 
following the July 1995 VA examination.  That opinion noted 
that there were rheumatoid changes in the cervical and lumbar 
spine, but that they could not be related to the injury in 
service.  Since this is unfavorable evidence, it does not 
serve to reopen the claim.  Villalobos v. Principi, 3 Vet. 
App. 450 (1992).

Because the additional evidence does not tend to show that 
rheumatoid arthritis of the spine was present in service or 
compensably manifested within one year after separation from 
service, or that it resulted from an injury or other incident 
of service, it does not bear directly and substantially upon 
the specific matter under consideration and is not adequate 
for reopening the claim.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(West 1991); 
38 C.F.R. § 3.304(d) (1998).  

Where, as here, the veteran engaged in combat, satisfactory 
lay evidence that an injury or disease was incurred in 
service will be accepted as sufficient proof of service 
connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1997).  However, competent evidence 
of a nexus between a current disability and service is still 
required.  Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

Because the veteran engaged in combat, the Board has 
considered whether his testimony would qualify as new and 
material evidence under the method of proof provided by 38 
U.S.C.A. § 1154(b).  The Board accepts that his back was 
injured in service and such is shown in the service medical 
records.  However, because the determinative issue of a nexus 
between rheumatoid arthritis and the injury in service 
involves a question of medical causation or diagnosis, the 
veteran's opinion that his inservice trauma caused rheumatoid 
arthritis is not competent evidence of a nexus between a 
current disability and service.  Rather, medical evidence or 
opinion is required.  See Espiritu v. Derwinski, 2 Vet.App. 
492, (1992); Grottveit v. Derwinski, 5 Vet.App. 91.  The 
veteran's testimony that he was told by a doctor that 
rheumatoid arthritis is related to service injury is also not 
competent evidence of a nexus between a current disability 
and service, since a layperson's account of what a doctor 
said is not the equivalent of medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

For the reasons stated, the veteran has not submitted new and 
material evidence to reopen his claim of service connection 
for rheumatoid arthritis. 

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  The effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance where there was error in the prior decision is 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k).  The effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance with new and material 
evidence, other than service department records, will be the 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).  

The veteran has not alleged error in the prior any prior 
denial of service connection for a rib injury, and his claim 
was reopened with new and material evidence.  That evidence 
consisted of a September 1995 X-ray confirming residuals of 
fractured ribs in service, which had not been shown in 
previous X-ray reports.  The first communication received 
from the veteran subsequent to the July 1988 rating decision 
that denied service connection and was not appealed was an 
application to reopen his claim received on August 12, 1992, 
the currently-assigned effective date for the grant of 
service connection.  Because the claim was reopened with new 
and material evidence other than service department records, 
after final disallowance, the effective date is the date of 
receipt of the new claim since entitlement arose prior to 
that time.  As stated in the applicable regulation, the 
effective date in a case such as this will be the date of 
receipt of new claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q).  Since the currently-assigned 
effective date is the date of receipt of the new claim, 
August 12, 1992, an effective date prior to that is not 
warranted.  Id.  


ORDER

There being no new and material evidence submitted, the 
application to reopen the claim for service connection for 
rheumatoid arthritis of the spine is denied.  

Entitlement to an effective date prior to August 12, 1992, 
for a grant of service connection for residuals of an injury 
of the ribs is denied.


REMAND

When this case was last before the Board, in 1997, it was 
remanded in part.  In the remand the Board noted the 
following: That evidence received in 1988 included medical 
evidence of degenerative spondylosis; that in an unappealed 
June 1988 rating action, service connection had been denied 
in part for lumbar sprain (claimed as shrapnel wounding); 
that the veteran sought to reopen his claim in 1992, and 
mentioned that he was wounded in action; and that the RO 
advised him that no change was warranted in regard to 
arthritis and lumbar sprain/rib injuries claimed as 
woundings.  The 1997 remand further noted that after the 
receipt of additional evidence, the RO found in January 1993 
that the claim was not reopened, notifying the veteran that 
additional evidence received did not warrant a change in the 
prior determination regarding, in part, arthritis and lumbar 
sprain/rib injuries, claimed as woundings; that the notice of 
disagreement mentioned arthritis, lumbar sprain and rib 
injuries, but the statement of the case did not specifically 
mention lumbar sprain in the "issue" or "decision;" and 
that in his substantive appeal, the veteran referred to this 
issue as it was framed in the statement of the case.  As 
noted in the April1997 remand, the veteran had initiated an 
appeal as to the issue of whether new and material evidence 
has been submitted to reopen a claim of service connection 
for lumbar sprain and that issue has to be more specifically 
addressed in a supplemental statement of the case.  

In the Board's April 1997 remand it was also noted that there 
was recent evidence of degenerative arthritis of the lumbar 
spine, which was different from Marie Strumpell/rheumatoid 
arthritis for which service connection had been denied. The 
Board further noted that unless service connection for 
degenerative arthritis had been previously denied by an 
unappealed rating action (which does not appear to have 
occurred) the issue of service connection for degenerative 
arthritis had to be considered de novo.  

It appears that while the case was at the RO in remand 
status, no action was taken in respect to the above matters. 

In view of the foregoing, the case must be remanded again for 
the following:

1.  The RO should adjudicate the issue of 
service connection for degenerative 
arthritis (degenerative joint disease) of 
the lumbosacral spine on a de novo basis 
(not as an application to reopen a claim 
unless service connection for 
degenerative arthritis was previously 
denied by an unappealed rating decision 
and the veteran was adequately informed 
regarding the type of arthritis).

The RO also should ascertain whether the 
veteran is claiming service connection 
for the diagnosed degenerative disc 
disease and, if so, adjudicate that 
issue.  The veteran should then be 
provided notice of any determination and 
of the need to file a notice of 
disagreement if he wishes to appeal.  

The RO also should ask the veteran 
whether he is still seeking service 
connection for lumbar sprain.  If he is, 
the issue of whether new and material 
evidence has been received to reopen the 
claim of service connection for lumbar 
sprain, claimed as wounding, should be 
readjudicated with consideration of 
evidence received since that issue was 
last specifically considered by the RO.  
The RO should inform the veteran of the 
results of the adjudication.  

2.  If any benefit for which an appeal 
has been perfected remains denied, the 
veteran and his representative should be 
provided with a comprehensive 
supplemental statement of the case that 
addresses all appellate issues and 
provides any additional laws and 
regulations.  After they have had an 
opportunity to respond, the case should 
be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the Court of Veterans Appeals prior to March 
1, 1999) for additional development or other appropriate 
action must be handled in an expeditious manner. See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1996) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

